Citation Nr: 0837057	
Decision Date: 10/28/08    Archive Date: 11/05/08

DOCKET NO.  07-29 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin



THE ISSUE

Entitlement to service connection for a claimed back 
disorder.  



REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs



WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

C. Hancock, Counsel



INTRODUCTION

The veteran had active service from June 1955 to June 1958.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision by 
the RO.  

The veteran testified at a hearing before the undersigned 
Veterans Law Judge at the RO in September 2008.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.  



REMAND

The veteran claims service connection should be awarded for a 
back disorder as the result of an injury incurred during his 
military service.  

At his September 2008 hearing, the veteran testified that he 
fell off of a tank while unloading it from a railway car.  
See page four of hearing transcript (transcript).  As a 
result of this fall, he reports being hospitalized for three 
months at Fort Knox and then for an additional three months 
at Walter Reed Army Hospital.  See page seven of transcript.  
He added that, after this treatment, he returned to military 
service in Germany when he was placed on light duty.  See 
page 12 of transcript.  

Attempts to obtain medical records from both Fort Knox and 
Walter Reed Hospital have been unsuccessful.  

Although service medical records are not available, the 
veteran is capable of stating that he sustained a back injury 
arising from his service, and that he thereafter experienced 
pain to his back following service.  The Board is also 
mindful that there is a heightened obligation for VA to 
assist the veteran in the development of his claim and to 
provide reasons or bases for any adverse decision rendered 
without these records.  See O'Hare v. Derwinski, 1 Vet. App. 
365 (1991); see also Moore v. Derwinski, 1 Vet. App. 401 
(1991) (holding that the heightened duty to assist a veteran 
in developing facts pertaining to his claim in a case in 
which service medical records are presumed destroyed includes 
the obligation to search for alternative medical evidence).  

The post-service private medical records on file do include 
those dated beginning in 1975.  An April 1975 X-ray report 
shows normal lumbosacral spine findings.  In October 1976, 
the veteran complained of backache resulting from shoveling 
snow.  A September 1981 patient history/examination form 
shows that he complained of low back pain following lifting a 
heavy garbage can.  He supplied a history of falling down a 
flight of stairs in 1956 and being hospitalized in service.  

The veteran also complained of a sore low back while walking 
in February 1991.  An October 1997 outpatient note reveals 
that the veteran claimed to have fallen on ice causing lumbar 
spine pain.  A February 1998 history and physical report from 
Northwest Community Hospital notes that the veteran was 
admitted for right upper quadrant pain.  A history of a 
lumbar spine back injury in September 1997 was reported.  A 
private medical record received in June 2006 showed that the 
veteran had lumbosacral intervertebral disc degeneration.  

Two lay statements received in July 2006, from a fellow 
solider of the veteran and from his parents, both claimed 
that the veteran was treated at Fort Knox and at Walter Reed 
Medical Center for a back injury incurred during his military 
service.  

The veteran was afforded a VA peripheral nerves examination 
in September 2006.  The examiner noted that he did not have 
the veteran's claims folder available for review.  The 
examiner did mention private medical evidence of complaints 
of back pain and injury in 1981 and 1997.  He also noted a 
history of a fall in 1956 [during the veteran's military 
service].  Normal 1975 X-ray findings were also acknowledged.  

The veteran gave a history of being knocked off of a tank 
during basis training following which he was treated at Fort 
Knox and Walter Reed Hospital.  The veteran added that he 
later rejoined his unit in Germany where he served as a clerk 
on light duty.  The veteran also reported falling on ice 
about 10 years earlier, at which time a disc herniation was 
found.  

Thoracolumbar spine strain with mild degenerative joint 
disease and mild degenerative disc diseased was diagnosed.  
Mild right leg numbness was noted to be related to the 
minimal/mild degenerative disc disease of the thorocolumbar 
spine.  

The examiner was requested to supply an opinion as to whether 
the veteran's current back disorder with associated right leg 
numbness was related to an injury suffered in service or more 
likely due to the post service back injuries noted in the 
private medical records.  

The examiner essentially indicated that he was unable to 
supply an opinion without resorting to speculation; he 
mentioned that this was related to the lack of intervening 
evidence from the time of the veteran's service separation in 
the 1950's to the present.  

The examiner added that the confounding factor was that the 
veteran's significant nonservice-connected genu varum 
ambulation as likely as not created back strain, as well as 
the private medical evidence of back injuries in 1981 and 
1997.  

A September 2008 letter from Dr. Rana, a private treating 
physician of the veteran, shows that, following his review of 
the veteran's file, the physician opined that "with a 
reasonable degree of medical certainty that [the veteran's] 
back problems were caused by a fall in 1956 while in the 
service."  

The physician observed that the veteran informed him in 
September 1981 that he had injured his back in service.  The 
physician added that the original 1956 injury brought about 
irreversible degenerative changes that will cause the veteran 
continuing problems.  

The Veterans Claims Assistance Act of 2000 (VCAA) requires 
that VA provide a medical examination or, obtain a medical 
opinion, when such an examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002).  Governing regulations provide that VA's duty to 
assist includes conducting a thorough and contemporaneous 
examination of the veteran that takes into account the 
records of prior examinations and treatment.  38 C.F.R. 
§ 3.326 (2007); Green v. Derwinski, 1 Vet. App. 121 (1991).  

In this case, while the veteran was afforded a VA examination 
in September 2006, when a diagnosis of thoroculombar spine 
strain with mild degenerative joint disease and mild 
degenerative disc disease was provided, the examiner is shown 
not to have had access to the veteran's claims folder at the 
time he conducted the examination.  He added that the 
requested etiology opinion could not be supplied without his 
resorting to speculation.  A medical opinion based on 
speculation, without supporting clinical data or other 
rationale, does not provide the required degree of medical 
certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  

Therefore, based on all of the foregoing reasons, the Board 
finds that this claim should be remanded so that the veteran 
can be afforded an appropriate VA orthopedic examination to 
determine whether it is at least as likely as not that 
current back disability is related to the veteran's reported 
back injury during service.  

Accordingly, the case is REMANDED to the RO for the following 
action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

1.  The RO should schedule the veteran 
for VA orthopedic examination in order to 
determine the nature and likely etiology 
of the claimed back disorder.  The claims 
folder must be provided to the examiner 
for review, and the examiner should 
indicate in his or her report that the 
claims folder has been reviewed.  The 
examiner should identify all disorders of 
the low back.  

The examiner should provide an opinion as 
to whether it is at least as likely as 
not that any current low back disability 
had its onset during active service or is 
related to any in-service disease or 
injury, including the claimed fall from a 
tank which allegedly occurred at Fort 
Knox.  

The VA examiner must comment on the 
correspondence from Dr. Rana dated in 
September 2008, and address the lack of 
any documented medical care between 1958 
to 1975.  

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.  

2.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2007).  In the event 
that the veteran does not report for the 
scheduled examination, documentation 
should be obtained which shows that 
notice scheduling the examinations was 
sent to the last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.  

3.  The RO should ensure that the 
requested action has been accomplished 
(to the extent possible) in compliance 
with this REMAND.  If the ordered action 
is determined to have not been undertaken 
or to have been taken in a deficient 
manner, appropriate corrective action 
should be taken.  Stegall v. West, 11 
Vet. App. 268 (1998).  

4.  If, while in remand status, 
additional evidence or information 
received triggers a need for further 
development or assistance, such as 
providing the veteran with updated notice 
of what evidence has been received and 
not received by VA as well as who has the 
duty to request evidence, then such 
development must be undertaken by VA.  38 
U.S.C.A. §§ 5100, 5103 (West 2002 & Supp. 
2008); 38 C.F.R. § 3.159 (2007).  

5.  Then, the RO should readjudicate the 
claim on appeal in light of all the 
evidence of record.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided a Supplemental Statement of the 
Case, and given the opportunity to 
respond thereto.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if indicated.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran need take no action unless otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  



